DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Claims 21-31 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12 MAY 2021.
Applicant’s election without traverse of Group II: Claims 32-40 in the reply filed on 12 MAY 2021 is acknowledged.
Status of Claims
On 12 MAY 2021, Applicant has made an election without traverse of Group II: Claims 32-40.  Claims 21-31 are withdrawn from consideration and Claims 32-40 are pending. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12 SEPTEMBER 2019 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: Figure 1, character 13. Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate 
Claim Objections
Claims 33-40 are objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim 33.  See MPEP § 608.01(n).  Accordingly, the claims 33-40 have not been further treated on the merits.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 39 and 40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 39 recites the limitation "the amine" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 40 recites the limitation "the amine" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
The instance of ‘the amine’ is only first positively recited in Claim 32.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim 32 is rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by MAGERS, US Patent 4,147,514, submitted on the Information Disclosure Statement on 12 SEPTEMBER 2019; US Patent Documents Cite No. 5. 
Applicant’s invention is drawn towards a device. 
Regarding Claim 32, the reference MAGERS discloses a breath analysis system, comprising: a cartridge comprising a reaction zone forming part of a flow path through the cartridge, the reaction zone comprising: a reactant comprising an amine disposed on a solid surface, wherein the reaction zone has an optical characteristic that is at a reference level, wherein the cartridge is configured such that, when a breath sample is passed along the flow path, acetone in the breath sample reacts with the reactant to form a reaction product comprising Schiff base, the reaction product configured to further react resulting in a change in the optical characteristic of the reaction zone relative to the reference level; and an optical sensor positioned to measure the change in the optical characteristic of the reaction zone, said change reflective of a concentration level of .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Patent 4,405,721 to KOHL discloses diagnostic agents containing sodium nitroprusside for the detection of ketone bodies.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE T MUI whose telephone number is (571)270-3243.  The examiner can normally be reached on M-Th 6 am-4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LYLE ALEXANDER can be reached on (571) 272-1154.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 






CTM




/CHRISTINE T MUI/Primary Examiner, Art Unit 1797